Citation Nr: 1217635	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on March 7, 2012.  A copy of the hearing transcript has been associated with the file.


FINDING OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Here, the Veteran has been awarded service connection for reactive airway disease (60 percent); atopic dermatitis (10 percent); abnormality of right humerus at mid-shaft (10 percent); hypertension (0 percent); and allergic conjunctivitis (0 percent).  Given the 60 percent rating for reactive airway disease, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2011). 

The Veteran has an associate's degree in healthcare and is a certified nursing assistant.  He testified in March 2012 that he could no longer work as a nursing assistant because of his asthma attacks, which occurred approximately twice a day, and because he could not lift patients as a result of his right arm disability.  His asthma required him to stop and rest; in addition, he felt the need to conceal his breathing difficulties from his employer for fear of losing his job.  The Veteran stated that he could not effectively assist patients while in respiratory distress, and inhalers often took close to an hour to work.  
The clinical evidence of record shows that the Veteran has experienced exacerbations of his asthma with increasing frequency in recent years.  He underwent a VA general medical examination in August 2008, during which he reported asthma attacks 2 to 3 times a week with weather changes and exposure to environmental triggers such as dust and pollen, as well as exercise and stress.  He estimated that he had missed work 12 days out of the previous year, and over the previous 2 months had used an inhaler on a regular basis.  The examination report states that the Veteran had been working as a nursing assistant "until now," implying that he had only recently stopped working.  

The Veteran also reported flareups of atopic dermatitis once every 2 to 3 months, which was treated with medication, and intermittent pain in the right arm approximately 3 to 4 times a week, relieved by pain medication.  Normal range-of-motion of the right arm was noted on physical examination.  His hypertension was well controlled with medication.  The examiner concluded that "based upon service-connected and non-service-connected disability, the Veteran is able to obtain and retain employment as a full-time clerical worker."  No rationale for these findings was offered.  

An August 2008 eye examination found that the Veteran's allergic conjunctivitis did not impact his ability to obtain or retain employment because there were no current ocular symptoms.  The examiner did not account for any impact on the Veteran's employability when symptoms were present.  

The Veteran underwent another VA general medical examination in July 2009.  On that occasion, the Veteran stated that he had been unable to work since 2005 as a result of his asthma.  He used an albuterol nebulizer twice a day to control his symptoms.  His activities of daily living were limited.  He could not walk more than 200 feet without becoming short of breath.  No other service-connected disability placed limitations on the Veteran's employability or activities of daily living.  

On physical examination, the Veteran was described as "emaciated and cachectic."  Generalized muscle wasting was noted, particularly in the right upper arm and intercostal muscle spaces with prominent ribs, as well as wasting in the left upper and bilateral lower extremities.  Pulmonary function testing showed decreased vital capacity, abnormally increased residual volume, and an inability to perform a carbon monoxide diffusion study.  The examiner found that the severity of the Veteran's asthma meant that he could not perform any kind of mild, moderate, or strenuous work.  Sedentary work was possible if the Veteran could be transported to and from work.  

Based on the evidence from the most recent VA examination, the Veteran's reactive airway disease likely prohibits him Veteran from performing physical labor.  This is supported by his history of failing to maintain employment as a nursing assistant, a position that required some physical labor.  The July 2009 examiner found that the Veteran could physically perform sedentary work, so long as he was transported to and from his job.  The necessity of finding private transportation to and from employment seems to be particularly onerous.  Moreover, it appears that the severity of the Veteran's asthma would preclude his working as a nursing assistant, the field in which he is trained and has worked for many years.  The Veteran is required to use a nebulizer approximately twice a day, with additional use of rescue inhalers.  The examiner further noted that the Veteran is emaciated and in poor overall health.  During his March 2012 hearing, the Veteran exhibited clear signs of respiratory impairment, even at rest.  He is likely no longer able to obtain gainful employment. 

Here, the evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted.



ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


